U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2007 Commission File Number:33-26787-D Zynex Medical Holdings, Inc. (Exact name of small business issuer as specified in its charter) Nevada 33-26787-D 90-0214497 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8100 Southpark Way, Suite A-9 Littleton, Colorado 80120 Address of Principal Executive Offices Zip Code (303) 703-4906 Registrant's Telephone Number, Including Area Code Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of August 10, 2007 26,820,351 shares of common stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] ZYNEX MEDICAL HOLDINGS, INC. FORM 10-QSB INDEX Page No. PART I: FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheet (unaudited) – June 30,2007. 3 Condensed Consolidated Statements of Operations (unaudited) - Three Months and Six Months Ended June 30, 2007 and 2006. 4 Condensed Consolidated Statement of Stockholders' Equity (unaudited) - Six Months Ended June 30, 2007. 5 Condensed Consolidated Statements of Cash Flows (unaudited) - Six Months Ended June 30, 2007 and 2006. 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis or Plan of Operations 13 Item 3. Controls and Procedures 15 PART II: OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 SIGNATURES 18 - 2 - PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Zynex Medical Holdings, Inc. Condensed Consolidated Balance Sheet June 30, 2007 (unaudited) ASSETS Current Assets: Cash and cash equivalents $ 21,054 Accounts receivable, less allowance for uncollectible accounts of $1,871,770 2,288,818 Inventory 688,225 Deferred consulting fees 22,500 Deferred financing fees 9,208 Prepaid expenses 6,868 Deferred tax asset 391,000 Other current assets 20,950 Total current assets 3,448,623 Property and equipment, less accumulated depreciation of $321,470 449,937 Deposits 10,940 $ 3,909,500 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Notes payable $ 254,483 Loan from stockholder 74,691 Capital lease 16,332 Accounts payable 444,549 Accrued expenses 275,202 Income taxes payable 546,000 Total current liabilities 1,611,257 Notes payable, less current maturities 126,448 Loan from stockholder, less current maturities 37,683 Capital lease, less current maturities 20,888 Long-term deferred tax liability 61,000 1,857,276 Contingencies and Commitments Stockholders' Equity: Preferred stock, $.001 par value, 10,000,000 shares authorized, no shares issued or outstanding Common stock, $0.001, par value, 100,000,000 shares authorized, 26,771 26,770,827 shares issued and outstanding Additional paid-in capital 2,616,940 Accumulated deficit (591,487 ) Total stockholders' equity 2,052,224 $ 3,909,500 See accompanying notes to financial statements. - 3 - Zynex Medical Holdings, Inc. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net sales and rental income $ 1,505,207 $ 560,860 $ 2,841,938 $ 1,065,951 Cost of sales and rentals 175,747 107,610 275,382 124,003 Gross profit 1,329,460 453,250 2,566,556 941,948 Operating expenses: Selling, general and administrative 716,400 506,686 1,484,194 984,304 Depreciation 32,659 22,037 62,497 42,233 Total operating expenses 749,059 528,723 1,546,691 1,026,537 Income (loss) from operations 580,401 (75,473 ) 1,019,865 (84,589 ) Interest and other expense (98,553 ) (17,735 ) (220,636 ) (31,053 ) Income (loss) before taxes 481,848 (93,208 ) 799,229 (115,642 ) Income taxes 130,300 216,000 Net income (loss) $ 351,548 $ (93,208 ) $ 583,229 $ (115,642 ) Net income (loss) per common and common equivalent share Basic $ 0.01 $ 0.00 $ 0.02 $ 0.00 Diluted $ 0.01 $ 0.00 $ 0.02 $ 0.00 Weighted average number of shares outstanding Basic 26,427,002 23,277,197 26,369,277 23,244,065 Diluted 27,823,336 23,277,197 27,250,434 23,244,065 See accompanying notes to financial statements. - 4 - Zynex Medical Holdings, Inc. Condensed Consolidated Statement of Stockholders' Equity Six Months Ended June 30, 2007 (unaudited) Number of Shares Amount Additional Paid in Capital Accumulated Deficit Total Balances at December 31, 2006 26,310,911 $ 26,311 $ 2,435,859 $ (1,174,716 ) $ 1,287,454 Issuance of common stock for loan extension and conversion 459,916 460 167,713 168,173 Employee stock compensation expense 13,368 13,368 Net income 583,229 583,229 June 30, 2007 26,770,827 $ 26,771 $ 2,616,940 $ (591,487 ) $ 2,052,224 See accompanying notes to financial statements. - 5 - Zynex Medical Holdings, Inc. Condensed Consolidated Statements of Cash Flow (unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ 583,229 $ (115,642 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 62,497 42,233 Provision for losses in accounts receivable 771,770 Amortization of deferred consulting and financing fees 132,610 15,714 Issuance of common stock and warrants for consulting services, interest and loan fees 69,173 25,000 Provision for obsolete inventory 24,000 Amortization of discount on note payable 56,548 Amortization of beneficial conversion feature 3,904 Deferred tax benefit (330,000 ) Employee stock compensation expense 13,368 9,710 Changes in operating assets and liabilities: Accounts receivable (1,722,715 ) (263,562 ) Inventory (151,212 ) (10,404 ) Prepaid expenses 31,198 (14,190 ) Refundable income taxes 7,586 Other current assets (9,700 ) 432 Accounts payable 102,097 78,073 Accrued expenses 2,613 3,029 Income taxes payable 546,000 Net cash provided by (used in) operating activities 185,380 (222,021 ) Cash flows from investing activities: Purchases of equipment (185,191 ) (40,139 ) Net cash used in investing activities (185,191 ) (40,139 ) Cash flows from financing activities: Payments on notes payable and capital lease (301,199 ) (97,581 ) Proceeds from loans payable 240,000 Proceeds from loans from stockholder 74,000 126,900 Repayment of loans from stockholder (17,133 ) (57,632 ) Issuance of common stock 108,563 Net cash (used in) provided by financing activities (244,332 ) 320,250 Net (decrease) increase in cash and cash equivalents (244,143 ) 58,090 Cash and cash equivalents at beginning of period 265,197 18,733 Cash and cash equivalents at end of period $ 21,054 $ 76,823 Supplemental cash flow information: Interest paid $ 21,882 $ 30,282 Supplemental disclosure of non-cash investing and financing activities: Conversion of notes payable to common stock $ 99,175 See accompanying notes to financial statements. - 6 - ZYNEX MEDICAL HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Nature of Business The Company designs, assembles and commercializes a line of FDA cleared medical devices for the electrotherapy and stroke rehabilitation markets. The Company also purchases electrotherapy devices and supplies from other domestic and international suppliers for resale. 2. Basis of Presentation The accompanying condensed consolidated financial statements are unaudited pursuant to the rules and regulations of the Securities and Exchange Commission and in accordance with accounting principles for interim financial information. In the opinion of management, these condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to fairly state the financial position of the Company as of June 30, 2007 and the results of its operations for the six and three months ended June 30, 2007 and 2006, and its cash flows for the six months ended June 30, 2007 and 2006. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Furthermore, these financial statements should be read in conjunction with Zynex Medical Holdings, Inc.'s audited financial statements at December 31, 2006 included in the Company's Form 10-KSB filed April 17, 2007. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions. Such estimates and assumptions affect the reported amounts of assets and liabilities as well as disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. The most significant management estimates used in the preparation of the accompanying financial statements are associated with the collectibility of accounts receivable. Actual results could differ from those estimates. 3. Recent Accounting Pronouncement The Company adopted Financial Accounting Standards Board (FASB)Interpretation No. 48, "Accounting for Uncertainty in Income Taxes" ("FIN 48") on January 1, 2007. The Company did not identify any controversial tax positions taken on open tax years and did not have any unrecognized tax benefits and there was no effect on the Company’s financial condition or results of operations as a result of implementing FIN 48. The Company files income tax returns in the U.S. federal jurisdiction and various state jurisdictions.The Company is no longer subject to U.S. federal tax examinations for years before 2003. State jurisdictions that remain subject to examination range from 2002 to 2006. The Company does not believe there will be any material changes in its unrecognized tax positions over the next 12 months. The Company’s policy is to recognize interest and penalties accrued on unrecognized tax benefits as a component of income tax expense.As of the date of adoption of FIN 48, the Company did not have any accrued interest or penalties associated with any unrecognized tax benefits and no interest expense or penalties were recognized during the quarter. - 7 - ZYNEX MEDICAL HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 4. Stock Based Compensation The Company has a 2005 Stock Option Plan (the "Option Plan") and has reserved 3,000,000 shares of common stock for issuance under the Option Plan. Vesting provisions are determined by the Board of Directors. All stock options under the Option Plan expire no later than ten years from the date of grant. The Company has adopted Statement of Financial Standards (“SFAS”) No.123 (revised 2004), “Share-Based Payment” (“SFAS 123R”). SFAS 123R requires the recognition of the cost of employee services received in exchange for an award of equity instruments in the financial statements and is measured based on the grant date fair value of the award that is ultimately expected to vest during the period. SFAS 123R requires the stock compensation expense to be recognized over the period during which an employee is required to provide service in exchange for the award (the requisite service period, which in the Company’s case is the same as the vesting period). For the three months ended June 30, 2007 and 2006, the Company recorded compensation expense related to stock options that decreasednetincome (increased net loss) from operations anddecreased net income (increased net loss) by $4,912 and $4,856, respectively. For the six months ended June 30, 2007 and 2006, the Company recorded compensation expense related to stock options that decreasednetincome (increased net loss) from operations anddecreased net income (increased net loss) by $13,368 and $9,710, respectively. The stock compensation expense was included in selling, general and administrative expenses in the accompanying condensed consolidated statements of operations. For the three months ended June 30, 2007 the Company granted stock options to acquire 28,000 shares of common stock to employees at an exercise price of $0.42 per share. The fair value of stock options at the date of grant during the three months ended June 30, 2007 was $0.37. During the three months ended June 30, 2006 there were no options granted. The Company used the following assumptions to determine the fair value of stock option grants during the three months ended June 30, 2007: 2007 Expected life 7 years Volatility 108% Risk-free interest rate 4.57% Dividend yield 0% - 8 - ZYNEX MEDICAL HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) The expected life of stock options represents the period of time that the stock options granted are expected to be outstanding based on historical exercise trends. The expected volatility is based on the historical price volatility of our common stock. The risk-free interest rate represents the U.S. Treasury bill rate for the expected life of the related stock options. The dividend yield represents our anticipated cash dividend over the expected life of the stock options. A summary of stock option activity under the Option Plan for the six months ended June 30, 2007 is presented below: Weighted Weighted Average Shares Average Remaining Aggregate Under Exercise Contractual Intrinsic Option Price Life Value Outstanding at January 1, 2007 286,670 $ 0.34 Granted 218,000 $ 0.37 Exercised $ Forfeited (48,000 ) $ 0.33 Outstanding at June 30, 2007 456,670 $ 0.35 8.90 Years $ 227,028 Exercisable at June 30, 2007 55,167 $ 0.35 7.95 Years $ 27,562 - 9 - ZYNEX MEDICAL HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) As of June 30, 2007, we had $68,635 of unrecognized compensation cost related to stock options that will be recognized over a weighted average period of approximately 4 years. In addition, stock options to acquire 350,000 shares of common stock that had been granted to an employee prior to January 1, 2007, which were granted separate from the Option Plan, forfeited as a result of the employee’s termination.The options had an exercise price of $0.22 and an original term of 10 years. 5.Earnings Per Share The Company computes net earnings (loss) per share in accordance with SFAS No. 128, "Earnings per Share", which establishes standards for computing and presenting net earnings (loss) per share. Basic earnings (loss) per share are computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding and the number of dilutive potential common share equivalents during the period, calculated using the if-converted and treasury-stock methods.The effects of potential common stock equivalents have not been included in the computation of diluted net loss per share for the six and three months ended June 30, 2006, as their effect is anti-dilutive. The calculation of basic and diluted earnings (loss) per share for the three and six months ended June 30, 2007 is as follows: Three Months Ended June 30, 2007 Six Months Ended June 30, 2007 Basic: Netincome applicable to common stockholders $ 351,548 $ 583,229 Weighted average shares outstanding - basic 26,427,002 26,369,277 Net income per share - basic $ 0.01 $ 0.02 Diluted: Netincome applicable to common stockholders $ 351,548 $ 583,229 Weighted average shares outstanding - basic 26,427,002 26,369,277 Dilutive securities 1,396,335 881,157 Weighted average shares outstanding - diluted 27,823,336 27,250,434 Net income per share - diluted $ 0.01 $ 0.02 - 10 - ZYNEX MEDICAL HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 6. Loans From Stockholder Effective March 1, 2006 a previously non-interest bearing loan from Thomas Sandgaard, President and Chief Executive Officer, in the amount of $14,980 was converted to a 24 month, 8.25% term loan, with equal monthly payments of principal and interest commencing April 1, 2006.As of June 30, 2007, $4,729 of this amount remained outstanding. In 2006 Mr. Sandgaard loaned the Company $146,900, of which $50,000 was converted to a 24 month, 8.25% term loan, with equal monthly payments of principal and interest commencing April 1, 2006. As of June 30, 2007, $27,385 of this amount remained outstandingThe remaining $96,900 was represented by 8.25% demand notes and will be repaid as the Company's cash position and its financing covenants allow. As of June 30, 2007, $8,183 of this amount remained outstanding. The loans from Mr. Sandgaard were used for working capital purposes. In May and June 2007, Mr. Sandgaard made 24-month unsecured loans to the Company in the principal amounts of $50,000 and $24,000 for a total amount of $74,000, The loans bear interest at 8.25% per annum and require monthly payments of $2,267, commencing June 2007 and $1,088 commencing July 2007, for a total of $3,355.As of June 30, 2007, $48,077 and $24,000 remain outstanding. The loans from Mr. Sandgaard were used for working capital purposes and repayment of the Note Payable to Ascendiant Capital Group, LLC. 7. Income Taxes The provision for income taxes is recorded at the end of each interim period based on the Company's best estimate of its effective income tax rate expected to be applicable for the full fiscal year. The effective income tax rate is reevaluated each reporting period. As of June 30, 2007, the Company has estimated its expected effective income tax rate applicable for the year is 27%, which is the statutory rate decreased by the effect of deductible expenses. Therefore, during the six and three months ended June 30, 2007, the Company recorded a provision for income taxes of $216,000 and $130,300. During the six and three months ended June 30, 2006, the Company did not record a provision for income taxes due to a loss position and due to uncertainty regarding the use of a net operating loss carryforwards. The Company anticipates net operating profits for the year ending December 31, 2007, although no assurance can be given. Refer to the Company's 2006 Form 10-KSB, Financial Statement Note 4. At June 30, 2007, deferred tax assets are reduced by a valuation allowance of $347,000.The valuation allowance was reduced during the six months ended June 30, 2007 by approximately $138,000.In addition, deferred tax assets increased by $198,000 due to the effects of temporary differences primarily attributable to an increase in the allowance for doubtful accounts receivable. Deferred tax liabilities increased by $6,000. - 11 - ZYNEX MEDICAL HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 8. Notes Payable On October 18, 2006, the Company entered into a loan transaction with Ascendiant Capital Group, LLC (an affiliate of Ascendiant Securities, LLC) and issued to Ascendiant Capital (a) a secured Note in the total principal amount of $275,000 (the "Note") and (b) a five-year warrant to purchase a total of 429,867 shares of our common stock ata fixedexercise price of $0.39 per share. TheNote was convertible into common stock at a fixed conversion price of $0.32 per share. Net proceeds of approximately $206,000 from the transaction were used for general working capital. In May 2007, the Company and Ascendiant Capital agreed to extend the maturity date of the loan and to modify extension terms of the Note.Under the modified agreement the principal was to be paid in six equal monthly installments plus interest at 21%, although prepayment was permitted without penalty.The entire amount was to be repaid no later than October 18, 2007.For extending the Note, the Company issued 75,000 shares of common stock in May 2007.The shares were valued at $26,250.
